DETAILED ACTION
1.	 Claims 21, 28-39 and 47-60 (now renumbered 1-27 for issue) are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner's amendment was given in a telephone interview with Tyrone A. Taitch (Registration No.: No. 67795) on January 26, 20201.
5.	The application has been amended as follows:
i. 	In claim 54, on line 1 please delete [One or more non-transitory computer readable media], and insert -- A device comprising: one or more processors; memory --
	ii. 	In claim 54, on line 2 before “instructions” please delete [computer executable]
iii. 	In claim 54, on line 2 after “executed by” please insert --the -- 
iv. 	In claim 54, on line 3 after “causes the” please delete [one or more processors] and insert -- device --
v. 	In claim 54, on line 5 after “providing ” please  delete [the] and insert -- a --
vi. 	In claim 55, on line 1 after “The” please delete [One or more non-transitory computer readable media] and insert -- device --
vii. 	In claim 56, on line 1 after “The” please delete [One or more non-transitory computer readable media] and insert -- device --
viii. 	In claim 57, on line 1 after “The” please delete [One or more non-transitory computer readable media] and insert -- device --
ix. 	In claim 58, on line 1 after “The” please delete [One or more non-transitory computer readable media] and insert -- device --
x. 	In claim 59, on line 1 after “The” please delete [One or more non-transitory computer readable media] and insert -- device --
xi. 	In claim 60, on line 1 after “The” please delete [One or more non-transitory computer readable media] and insert -- device--

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 21, 35 and 54 as a whole, closest art of record failed to teach or suggest among other thing:
“adjusting the layer and the first head based at least in part on the first control parameter error value; inputting second control parameter training images into the neural network; receiving the second output value from the second head; comparing the second output value and a second modified parameter value associated with at least one of the second control parameter training images generating, based at least in part on the comparing, a second control parameter error value; and adjusting the second head based at least in part on the second control parameter error value.”
7	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.
8.	Below are references that teaches some limitations of the claims 1, 13 and 14 but lacks the teaching of the limitations mentioned above: 
a. 	“IMAGE RECOGNITION METHOD”,US Patent Application Publication No.: US 20170083796, published on March 23, 2017, to KIM et al., disclosed: 
A method of training a neural network (Abstract, image recognition method based on convolutional neural network, and learning data including a plurality of sets of a training image), the method comprising: providing the neural network, the neural network including: a first layer portion; a first head downstream from the first layer portion, the first head outputting a first output value associated with a first control parameter (Figs.2A,3A,4A, [0074], for Example as shown in FIG. 3A, the convolutional neural network used by the image recognizer 80 of the first comparative example is a convolutional neural network including a convolutional layer 801 and a fully connected layer 802 . The first and the second convolution layers includes weights. The first control parameter corresponds to weighting values associated to the Iayer801); and
a second head downstream from the first layer portion and in parallel with the first head, the second head outputting a second output value associated with a second control parameter (Figs.2A,3A-B,4A, [0074], as discussed above the convolutional neural network include the fully connected layer 802. As shown in Fig.3B the second convolution layer is connected in series (downstream) to the first convolution layer, and as shown in Fig.3B the nodes of second convolution layer 802 are in parallel to that of the first convolution layer. The second control parameter corresponds to weighting values associated to the weight associated the Iayer802);
inputting a plurality of first control parameter training images([0094], perform a training process to learn weights of the first convolutional neural network by using learning data including a plurality of sets of a training image);
for each of the plurality of first control parameter training images, adjusting the first layer portion and the first head based on the first output value generated by the first head as a result
([0056], controlling the first convolutional neural network to learn a weight of the first convolutional neural network by using learning data including a plurality of sets of a training image and a correct answer image);
inputting a plurality of second control parameter training images; for each of the second control parameter training images, adjusting the second head based on the second output value generated by the second head as a result of the second control parameter training image ([0057], the learning may include controlling a second convolutional neural network to output a value indicating a location of the recognition target in the training image included in the learning data; updating the weight of the second convolutional neural network based on the calculated error, recursively performing the calculation by controlling the second convolutional neural network with the updated weight to again perform the outputting in the learning),
b. 	“METHODS AND APPARATUS FOR TRAINING A NEURAL NETWORK”, US Patent Application Publication No: US 20190095794 A1, field on September 26, 2017, to Aldana Lopez et al., disclosed: 
while leaving the first head and at least a portion of the first layer portion unadjusted or adjusting the first layer portion at a reduced learning rate in comparison with a learning rate of the second head ([0077], the neural network trainer to determine an amount of training error experienced in a prior training epoch of a neural network...; and a learning rate determiner to calculate a learning rate based on the gradient descent value and a selected number of epochs such that a  training process of the neural network  is completed within the selected number of epochs, the neural
network trainer to update weighting parameters of the neural network based on the
learning rate.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699